DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 3/16/2022.

The claims have been amended as follows.

1. (Previously presented) A fast-response direct-current transformer (DCCT) based on multi-sensor fusion, comprising: a magnetic modulator (1), a current correction module, an 
wherein an excitation voltage input terminal of the magnetic modulator (1) is connected to an output terminal of the excitation transformer (3), a feed-back input terminal is connected to an output terminal of the power amplifier (7) and is configured to excite a magnetic core of the magnetic modulator (1) through an excitation voltage, a balance determination signal is outputted by a first signal output terminal to the phase-sensitive demodulation and filtering system (5), and an alternating current induced voltage signal is outputted by a second signal output terminal to the alternating current detection and filtering circuit (4),
wherein the current correction module is configured to measure a primary current and obtain a feed-forward signal, output a false balance state configured to control a magnetic core to quickly exit or avoid entering magnetic saturation after amplifying the feed-forward signal and a PI control signal, and keep output of the magnetic modulator stable,
wherein an input terminal of the excitation transformer (3) is configured to be connected to a power frequency alternating current, a first output terminal is connected to the excitation 
wherein an input terminal of the alternating current detection and filtering circuit (4) is connected to the second signal output terminal of the magnetic modulator (1) and is configured to perform detecting and filtering on the alternating current induced voltage signal outputted by the magnetic modulator (1),
wherein a first input terminal of the phase-sensitive demodulation and filtering system (5) is connected to a first output terminal of the magnetic modulator (1), and the second input terminal is connected to a third output terminal of the excitation transformer (3) and is configured to perform phase-sensitive demodulation processing on the balance determination signal and output a balance adjustment signal,
wherein a first input terminal of the PI controller (6) is connected to an output terminal of the alternating current detection and filtering circuit (4), and a second input terminal is connected to an output terminal of the phase-sensitive demodulation and filtering system (5) and is configured to 
wherein an input terminal of the power amplifier (7) is connected to an output terminal of the current correction module and is configured to output the feed-back signal after performing power amplifying and filtering processing on the feed-forward signal and the PI control signal.
2. (Previously presented) The fast-response DCCT according to claim 1, wherein the magnetic modulator (1) comprises: a first magnetic core C1, a second magnetic core C2, an alternating current feed-back magnetic core C3, a first winding W1, a second winding W2, an alternating current induction winding W3, and a secondary winding WS,
wherein the first magnetic core C1 and the second magnetic core C2 are disposed parallel to each other, and the first magnetic core C1 and the second magnetic core C2 are disposed in the alternating current feed-back magnetic core C3 after being wrapped by an insulating material,
wherein the first winding W1 is wound on the first magnetic core C1, the second winding W2 is wound on the second magnetic core C2, and the first winding W1 and the second winding W2 are connected in series, configured to detect magnitude of a 1 and the second magnetic core C2, and output the balance determination signal,
wherein the induction winding W3 is wound on the alternating current feed-back magnetic core C3, and the alternating current induction winding W3 is configured to detect magnitude of a magnetic flux in the alternating current feed-back magnetic core and output the alternating current induced voltage signal,
wherein the secondary winding WS is wound on the insulating material that wraps the alternating current feed-back magnetic core C3, configured to ensure a balance kept between a direct current magnetic potential generated by a secondary current I2 and a magnetic potential of a primary current I1, and calculate a current value to be measured according to magnitude of the secondary current.
3. (Previously presented) The fast-response DCCT according to claim 2, wherein the first winding W1 and the second winding W2 are connected in reverse series, and alternating magnetic fluxes caused by excitation currents in the first magnetic core C1 and the second magnetic core C2 keep equal in magnitude and opposite in direction at all times.
4. (Currently amended) The fast-response DCCT according to claim 2, wherein materials of the first magnetic core C1 and the second magnetic core C2 are both ferromagnetic materials with a high rectangular coefficient and a small coercive force.
1 and the second magnetic core C2 are both cold-rolled silicon steel sheets with crystal grain orientation, permalloy, or amorphous alloy.
6. (Cancelled) 
7. (Previously presented) The fast-response DCCT according to claim 1, wherein the current correction module comprises: Hall current sensor chips (21) and a signal conditioning circuit (22),
wherein the Hall current sensor chips (21) is configured to detect a current to be measured and control the magnetic core to quickly exit or avoid entering the false balance state of the magnetic saturation according to the current to be measured and the feed-forward signal provided by the power amplifier (7) to the magnetic modulator (1), such that the output of the magnetic modulator is kept stable,
wherein the signal conditioning circuit (22) is configured to filter and adjust output signals of the Hall current sensor chips (21) and the PI controller (6).
8. (Currently amended) The fast-response DCCT according to claim 7, wherein a number of the Hall current sensor chips (21) is eight, and the eight Hall current sensor chips (21) are divided into four groups that are perpendicular to each other and 
9. (Previously presented) The fast-response DCCT according to claim 1, wherein the phase-sensitive demodulation and filtering system (5) comprises: a frequency selection circuit (51), a synchronous square wave circuit (52), a second-order band pass filter (53), an analog multiplier (54), and a second-order low-pass filter (55),
wherein an input terminal of the frequency selection circuit (51) acts as the first input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to extract a second harmonic signal in a winding input signal,
wherein an input terminal of the synchronous square wave circuit (52) acts as the second input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to process an excitation voltage and ensure phase synchronization of an outputted phase reference square wave signal and the second harmonic signal outputted by the frequency selection circuit,
wherein an input terminal of the second-order band pass filter (53) is connected to an output terminal of the frequency selection circuit (51) and is configured to filter the second harmonic signal,

10. (Currently amended) The fast-response DCCT according to claim 3, wherein materials of the first magnetic core C1 and the second magnetic core C2 are both ferromagnetic materials with a high rectangular coefficient and a small coercive force.
11. (Previously presented) The fast-response DCCT according to claim 10, wherein the materials of the first magnetic core C1 and the second magnetic core C2 are both cold-rolled silicon steel sheets with crystal grain orientation, permalloy, or amorphous alloy.
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)

wherein the Hall current sensor chips (21) is configured to detect a current to be measured and control the magnetic core to quickly exit or avoid entering the false balance state of the magnetic saturation according to the current to be measured and the feed-forward signal provided by the power amplifier (7) to the magnetic modulator (1), such that the output of the magnetic modulator is kept stable,
wherein the signal conditioning circuit (22) is configured to filter and adjust output signals of the Hall current sensor chips (21) and the PI controller (6).
16. (Currently amended) The fast-response DCCT according to claim 15, wherein a number of the Hall current sensor chips (21) is eight, and the eight Hall current sensor chips (21) are divided into four groups that are perpendicular to each other and symmetrically arranged on an inner side of the ring-shaped magnetic modulator.
17. (Previously presented) The fast-response DCCT according to claim 2, wherein the phase-sensitive demodulation and filtering system (5) comprises: a frequency selection circuit (51), a synchronous square wave circuit (52), a second-order band pass 
wherein an input terminal of the frequency selection circuit (51) acts as the first input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to extract a second harmonic signal in a winding input signal,
wherein an input terminal of the synchronous square wave circuit (52) acts as the second input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to process an excitation voltage and ensure phase synchronization of an outputted phase reference square wave signal and the second harmonic signal outputted by the frequency selection circuit,
wherein an input terminal of the second-order band pass filter (53) is connected to an output terminal of the frequency selection circuit (51) and is configured to filter the second harmonic signal,
wherein a first input terminal of the analog multiplier (54) is connected to an output terminal of the second-order band pass filter (53), and a second input terminal is connected to an output terminal of the synchronous square wave circuit (52) and is configured to output the balance adjustment signal after performing phase-sensitive demodulation on the filtered second harmonic signal and the phase reference square wave signal, 
18. (Previously presented) The fast-response DCCT according to claim 3, wherein the phase-sensitive demodulation and filtering system (5) comprises: a frequency selection circuit (51), a synchronous square wave circuit (52), a second-order band pass filter (53), an analog multiplier (54), and a second-order low-pass filter (55),
wherein an input terminal of the frequency selection circuit (51) acts as the first input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to extract a second harmonic signal in a winding input signal,
wherein an input terminal of the synchronous square wave circuit (52) acts as the second input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to process an excitation voltage and ensure phase synchronization of an outputted phase reference square wave signal and the second harmonic signal outputted by the frequency selection circuit,
wherein an input terminal of the second-order band pass filter (53) is connected to an output terminal of the frequency 
wherein a first input terminal of the analog multiplier (54) is connected to an output terminal of the second-order band pass filter (53), and a second input terminal is connected to an output terminal of the synchronous square wave circuit (52) and is configured to output the balance adjustment signal after performing phase-sensitive demodulation on the filtered second harmonic signal and the phase reference square wave signal, wherein an input terminal of the second-order low-pass filter (55) is connected to an output terminal of the analog multiplier and is configured to output a balance adjustment signal without high frequency noise after filtering the balance adjustment signal.
19. (Previously presented) The fast-response DCCT according to claim 4, wherein the phase-sensitive demodulation and filtering system (5) comprises: a frequency selection circuit (51), a synchronous square wave circuit (52), a second-order band pass filter (53), an analog multiplier (54), and a second-order low-pass filter (55),
wherein an input terminal of the frequency selection circuit (51) acts as the first input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to extract a second harmonic signal in a winding input signal,

wherein an input terminal of the second-order band pass filter (53) is connected to an output terminal of the frequency selection circuit (51) and is configured to filter the second harmonic signal,
wherein a first input terminal of the analog multiplier (54) is connected to an output terminal of the second-order band pass filter (53), and a second input terminal is connected to an output terminal of the synchronous square wave circuit (52) and is configured to output the balance adjustment signal after performing phase-sensitive demodulation on the filtered second harmonic signal and the phase reference square wave signal, wherein an input terminal of the second-order low-pass filter (55) is connected to an output terminal of the analog multiplier and is configured to output a balance adjustment signal without high frequency noise after filtering the balance adjustment signal.

wherein an input terminal of the frequency selection circuit (51) acts as the first input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to extract a second harmonic signal in a winding input signal,
wherein an input terminal of the synchronous square wave circuit (52) acts as the second input terminal of the phase-sensitive demodulation and filtering system (5) and is configured to process an excitation voltage and ensure phase synchronization of an outputted phase reference square wave signal and the second harmonic signal outputted by the frequency selection circuit,
wherein an input terminal of the second-order band pass filter (53) is connected to an output terminal of the frequency selection circuit (51) and is configured to filter the second harmonic signal,
wherein a first input terminal of the analog multiplier (54) is connected to an output terminal of the second-order band pass filter (53), and a second input terminal is connected to an .

Response to Amendment

This action is a response to the above examiner's amendment authorized to by the applicant on March 16, 2022, which has been entered.  Claims 6 and 12-14 have been withdrawn/cancelled.  Claims 1-5, 7-11, and 15-20 are pending for examination.

	As a result of the amendment, the case is in condition for allowance.

Allowable Subject Matter

Claims 1-5, 7-11, and 15-20 are allowed.


	United States Patent App. Pub. No. 2018/0191282 to Dent discloses a system for preventing transformer saturation having power electronics including an amplifier, signal conditioning, and a processor, but lacking many of the components and specific connections between them claimed by the instant application;
	United States Patent App. Pub. No. 2016/0334473 to Snoeij et al., which discloses a fluxgate magnetic field detection method and circuit having an excitation transformer and an integrator, but lacking many of the components and specific connections between them claimed by the instant application;
	United States Patent No. 8,258,735 to Kitanaka, which discloses a power converting apparatus for motor driving having an amplifier, modulation control, and proportional integral control, but lacking many of the components and specific connections between them claimed by the instant application; and
	United States Patent App. Pub. No. 2007/0247141 to Pastre et al., which discloses a continuously calibrated magnetic field sensor having an amplifier and modulator, but lacking many of the components and specific connections between them claimed by the instant application.


	in claim 1, " A fast-response direct-current transformer (DCCT) based on multi-sensor fusion, comprising . . . wherein an excitation voltage input terminal of the magnetic modulator (1) is connected to an output terminal of the excitation transformer (3), a feed-back input terminal is connected to an output terminal of the power amplifier (7) and is configured to excite a magnetic core of the magnetic modulator (1) through an excitation voltage, a balance determination signal is outputted by a first signal output terminal to the phase-sensitive demodulation and filtering system (5), and an alternating current induced voltage signal is outputted by a second signal output terminal to the alternating current detection and filtering circuit (4), . . . wherein a first input terminal of the PI controller (6) is connected to an output terminal of the alternating current detection and filtering circuit (4), and a second input terminal is connected to an output terminal of the phase-sensitive demodulation and filtering system (5) and is configured to perform proportional integral control on the filtered alternating current induced voltage signal and the balance adjustment signal and output the stable PI control signal,"


Claims 2-5, 7-11, and 15-20 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/26/2022